DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-2, 4-7, 9, 11 and 29-39 responded on May 19, 2021 are pending, claim 1 is amended, claims 32-39 are new and claims 2, 4, 6-7, 9, 11 and 29-31 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 5, filed May 19, 2021, with respect to 35 U.S.C. have been fully considered and are persuasive.  The rejectionof c has been withdrawn. 
Applicant's arguments, see pg. 6-8, filed May 19, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered but they are 35 USC § 103 Zhao in view of Gareau. Applicant argued that neither Zhao nor Gareau discloses in a case where an interface bandwidth speed of the physical layer is 25 Gbit/s, the number of timeslots is five, the multiframe number is eight, and the identifier values of the multiframe identifier are four consecutive "0"s and four consecutive "1"s in sequence. Gareau discloses an example for 100 G of FlexE in [0057]. FlexE has a 5 Gbps per timeslot, therefore, 25 Gbit/s would need 5 timeslots, the closest number of power of 2 is 3, that is a 8 multiframes to implement and the configuration of overhead field, grouping as half of bits. Gareau further discloses the FlexE overhead being protect by CRC, When the calendar in use changes from a 0 to a 1, or from a 1 to a zero, the calendar used by both the FlexE mux and the FlexE demux will be changed beginning with the first FlexE data block of the next FlexE overhead ordered set block see [0084-85]. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 34-37 recite "multiframe structure" which is a data structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 32 recite "wherein a multiframe identifier is carried in the multiframe and is used for identifying a multiframe number, the multiframe number is a number of frames constituting the multiframe, and identifier values of the multiframe identifier are sequentially carried in preset positions of overhead blocks of respective frames constituting the multiframe". The claims merely recite a use without any active, positive steps delimiting how this use us actually practiced see MPEP 2173.05(q). There is no additional limitation to link timeslot and multiframes. Claims 5 and 33 are similarly rejected based upon claim dependency to claims 1 and 32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2010/022105 A1, hereinafter "Zhao") in view of Gareau (US 2017/0005949 A1, hereinafter " Gareau ").
Regarding claim 1, Zhao discloses a method for sending a multiframe, comprising: 
sending a multiframe to a receiving end, wherein a multiframe identifier is carried in the multiframe (Zhao, [0079] mapping directly signals at physical layer of the Ethernet may implement transmission of Ethernet clock) and is used for identifying a multiframe number, the multiframe number is a number of frames constituting the multiframe, and identifier values of the multiframe identifier are sequentially carried in preset positions of overhead blocks of respective frames constituting the multiframe (Zhao, [0019-22] assign value (i.e. multiframe identifier) to represent a multiframe in optical channel payload overhead and allocating overhead cycle of the optical channel payload overhead to each time slot and determining the number of time slots to be partitioned for the optical channel payload unit in a payload area based on properties of service signals, partitioning the time slots in the payload area and determining mapping modes for services corresponding to each time slot);
Zhao does not explicitly disclose in a case where an interface bandwidth speed of the physical layer is 25Gbit/s, the number of timeslots is five, the multiframe number is eight, and the identifier values of the multiframe identifier are four consecutive "0"s and four consecutive "1"s in sequence.
Gareau from the same field of endeavor discloses in a case where an interface bandwidth speed of the physical layer is 25Gbit/s, the number of timeslots is five, the multiframe number is eight, and the identifier values of the multiframe identifier are four consecutive "0"s and four consecutive" 1 "s in sequence (Gareau, Fig. 7-9 [0057, 62, 84-85]FlexE has 5 Gbps per timeslot, 25 Gbps would need 5 timeslots, the configuration of overhead field, grouping as half of bits, when timeslots is 5 or 10, the closest number of power of 2 is 3 or 4, When the calendar in use changes from a 0 to a 1, or from a 1 to a zero, the calendar used by both the FlexE mux and the FlexE demux will be changed beginning with the first FlexE data block of the next FlexE overhead ordered set block).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified identifier disclosed by Zhao and overhead disclosed by Gareau with a motivation to make this modification in order to recover the sequence block (Gareau, [0105]).
Regarding claim 5, Zhao discloses wherein each of the preset positions is an Overhead Multiframe Indicator (OMF) field of respective one of the overhead blocks (Zhao, [0030, 36] a multiframe alignment signal (MFAS) of optical channel transport unit overhead and a payload structure identification (PSI) of the optical channel payload unit overhead, allocated to the n time slots, every n frames in each time slot being allocated to the corresponding optical channel payload unit overhead).

sending a multiframe to a receiving end, wherein a multiframe identifier is carried in the multiframe (Zhao, [0079] mapping directly signals at physical layer of the Ethernet may implement transmission of Ethernet clock) and is used for identifying a multiframe number, the multiframe number is a number of frames constituting the multiframe, and identifier values of the multiframe identifier are sequentially carried in preset positions of overhead blocks of respective frames constituting the multiframe (Zhao, [0019-22] assign value (i.e. multiframe identifier) to represent a multiframe in optical channel payload overhead and allocating overhead cycle of the optical channel payload overhead to each time slot and determining the number of time slots to be partitioned for the optical channel payload unit in a payload area based on properties of service signals, partitioning the time slots in the payload area and determining mapping modes for services corresponding to each time slot);
Zhao does not explicitly disclose in a case where an interface bandwidth speed of the physical layer is 50Gbit/s, the number of timeslots is ten, the multiframe number is sixteen, and the identifier values of the multiframe identifier are eight consecutive "0"s and eight consecutive "1"s in sequence.
Gareau from the same field of endeavor discloses in a case where an interface bandwidth speed of the physical layer is 50Gbit/s, the number of timeslots is ten, the multiframe number is sixteen, and the identifier values of the multiframe identifier are eight consecutive "0"s and eight consecutive "1"s in sequence (Gareau, Fig. 7-9 [0057, 62, 84-85]FlexE has 5 Gbps per timeslot, 50 Gbps would need 10 timeslots the configuration of overhead field, grouping as half of bits, when timeslots is 10, the closest number of power of 2 is 4, When the calendar in use changes from a 0 to a 1, or from a 1 to a zero, the calendar used by both the FlexE mux and the FlexE demux will be changed beginning with the first FlexE data block of the next FlexE overhead ordered set block).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified identifier disclosed by Zhao and overhead disclosed by Gareau with a motivation to make this modification in order to recover the sequence block (Gareau, [0105]).
Regarding claim 33, Zhao discloses wherein each of the preset positions is an Overhead Multiframe Indicator (OMF) field of respective one of the overhead blocks (Zhao, [0030, 36] a multiframe alignment signal (MFAS) of optical channel transport unit overhead and a payload structure identification (PSI) of the optical channel payload unit overhead, allocated to the n time slots, every n frames in each time slot being allocated to the corresponding optical channel payload unit overhead).	
Regarding claims 34-39, these claims recite "a multiframe structure" and "a communication device" (Gareau, [0146] include one or more generic or specialized processors ("one or more processors") such as microprocessors, digital signal processors, customized processors, and field programmable gate arrays (FPGAs) coupled with memory and unique stored program instructions)  that disclose similar .
Conclusion
The prior art made of record and not relied upon is considered pertinent to  applicant’s disclosure:
US 9800361 B2 discloses flexible Ethernet switching systems and methods;
Wu et al. (The 8-bit parallel CRC-32 research and Implementation in USB 3.0) discloses CRC design for USB 3.0 cable.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUNA WEISSBERGER/Examiner, Art Unit 2415